Exhibit 10.1

 

[g306951ke01i001.jpg]

CLIFFORD CHANCE LLP

 

 

EXECUTION VERSION

 

AMENDMENT AND RESTATEMENT AGREEMENT

 

DATED 23 NOVEMBER 2011

 

FOR

 

HCC INSURANCE HOLDINGS, INC
AS BORROWER

 

BARCLAYS BANK PLC AND THE ROYAL BANK OF SCOTLAND PLC
AS ARRANGER

 

THE ROYAL BANK OF SCOTLAND PLC
AS AGENT

 

AND

 

THE ROYAL BANK OF SCOTLAND PLC
AS TRUSTEE

 

--------------------------------------------------------------------------------

 

RELATING TO A $90,000,000 STANDBY LETTER OF
CREDIT FACILITY

DATED 26 NOVEMBER 2010

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Page

 

 

 

 

1.

Definitions and Interpretation

 

1

 

 

 

 

2.

Representations

 

2

 

 

 

 

3.

Restatement

 

2

 

 

 

 

4.

Continuity and Further Assurance

 

2

 

 

 

 

5.

Fees, Costs and Expenses

 

2

 

 

 

 

6.

Miscellaneous

 

3

 

 

 

 

7.

Governing Law

 

3

 

 

 

 

Schedule 1 Conditions Precedent

 

4

 

 

 

 

Schedule 2 Amended Facility Agreement

 

6

 

i

--------------------------------------------------------------------------------


 

THIS AGREEMENT is dated 23rd November 2011 and made between:

 

(1)                                  HCC INSURANCE HOLDINGS, INC (the
“Borrower”);

 

(2)                                  BARCLAYS BANK PLC and THE ROYAL BANK OF
SCOTLAND PLC as mandated lead arrangers (whether acting individually or
together, the “Arranger”);

 

(3)                                  THE ROYAL BANK OF SCOTLAND PLC as the agent
of the Finance Parties (the “Agent”);

 

(4)                                  THE ROYAL BANK OF SCOTLAND PLC as trustee
for the Secured Parties (the “Trustee”); and

 

(5)                                  THE LENDERS (as defined in the Amended
Facility Agreement).

 

IT IS AGREED as follows:

 

1.                                       DEFINITIONS AND INTERPRETATION

 

1.1                                 Definitions

 

In this Agreement:

 

“Amended Facility Agreement” means the Original Facility Agreement, as amended
and restated by this Agreement.

 

“Effective Date” means the date on which the Agent confirms to the Lenders and
the Borrower that it has received each of the documents and other evidence
listed in Schedule 1 (Conditions Precedent) in a form and substance satisfactory
to the Agent.

 

“Fee Letter” means any letter or letters dated on or about the date of this
Agreement between the Borrower and the Agent setting out any of the fees
referred to in Clause 5 (Fees, Costs and Expenses).

 

“Original Facility Agreement” means the $90,000,000 standby letter of credit
facility agreement dated 26 November 2010 and entered into between the Borrower,
the Arranger, the Agent, the Trustee and the Lenders.

 

1.2                                 Incorporation of defined terms

 

(a)                                  Unless a contrary indication appears, a
term defined in the Original Facility Agreement has the same meaning in this
Agreement.

 

(b)                                 The principles of construction set out in
the Original Facility Agreement shall have effect as if set out in this
Agreement.

 

1.3                                 Clauses

 

In this Agreement any reference to a “Clause” or a “Schedule” is, unless the
context otherwise requires, a reference to a Clause in or a Schedule to this
Agreement.

 

1

--------------------------------------------------------------------------------


 

1.4                                 Third party rights

 

A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce or to enjoy the benefit of any
term of this Agreement.

 

1.5                                 Designation

 

In accordance with the Original Facility Agreement, each of the Borrower and the
Agent designates this Agreement as a Finance Document.

 

2.                                       REPRESENTATIONS

 

The Repeated Representations (as defined in the Amended Facility Agreement) are
deemed to be made by the Borrower (by reference to the facts and circumstances
then existing) on:

 

(a)                                  the date of this Agreement; and

 

(b)                                 the Effective Date,

 

and references to “this Agreement” in the relevant representations should be
construed as references to this Agreement and to the Original Facility Agreement
and the Amended Facility Agreement, as relevant.

 

3.                                       RESTATEMENT

 

3.1                                 Restatement of the Original Facility
Agreement

 

With effect from the Effective Date the Original Facility Agreement shall be
amended and restated so that it shall be read and construed for all purposes as
set out in Schedule 2 (Amended Facility Agreement).

 

4.                                       CONTINUITY AND FURTHER ASSURANCE

 

4.1                                 Continuing obligations

 

The provisions of the Original Facility Agreement shall, save as amended by this
Agreement continue in full force and effect.

 

4.2                                 Further assurance

 

The Borrower shall, at the request of the Agent and at the Borrower’s own
expense, do all such acts and things necessary or desirable to give effect to
the amendments effected or to be effected pursuant to this Agreement.

 

5.                                       FEES, COSTS AND EXPENSES

 

5.1                                 Arrangement Fee

 

The Borrower shall pay to the Arranger, for its own account, the arrangement fee
in the amounts and at the times agreed in a Fee Letter.

 

2

--------------------------------------------------------------------------------


 

5.2                                 Agency Fee

 

The Borrower shall pay to the Agent, for its own account, the agency fees in the
amounts and at the times agreed in a Fee Letter.

 

5.3                                 Transaction Expenses

 

Whether or not the Effective Date occurs, the Borrower shall, from time to time
within five Business Days of demand of the Agent, reimburse the Finance Parties
for all reasonable costs and expenses (including legal fees) together with any
VAT thereon incurred by the Finance Parties in connection with the negotiation,
preparation, printing, execution, syndication and implementation of this
Agreement, any other document referred to in this Agreement and the completion
of the transactions herein contemplated.  The Finance Parties agree to keep all
costs incurred by them relating to the negotiation, preparation, printing,
execution, syndication, enforcement and, implementation of this Agreement to a
reasonable amount and shall notify the Borrower of any quotations it obtains in
connection therewith.

 

6.                                       MISCELLANEOUS

 

6.1                                 Incorporation of terms

 

The provisions of clause 31 (Remedies and Waivers, Partial Invalidity),
clause 32 (Notices) and clause 37 (Jurisdiction) of the Original Facility
Agreement shall be incorporated into this Agreement as if set out in full in
this Agreement and as if references in those clauses to “this Agreement” or “the
Finance Documents” are references to this Agreement.

 

6.2                                 Counterparts

 

This Agreement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

 

7.                                       GOVERNING LAW

 

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 1
CONDITIONS PRECEDENT

 

1.                                       The Borrower

 

(a)                                  A copy, certified as at the date of this
Agreement to be a true and up-to-date copy by an Authorised Signatory of the
Borrower, of the constitutional documents of the Borrower or a certificate
(signed by a director of such Borrower) confirming that the constitutional
documents previously delivered to the Lenders for the purposes of the Original
Facility Agreement have not been amended and remain in full force and effect.

 

(b)                                 A copy of a board resolution of the
Borrower:

 

(i)                                   approving the terms of, and the
transactions contemplated by, this Agreement and resolving that it execute this
Agreement;

 

(ii)                                authorising a specified person or persons to
execute this Agreement;

 

(iii)                             authorising a specified person or persons, on
its behalf, to sign and/or despatch all documents and notices (including, if
relevant, any Utilisation Request) to be signed and/or despatched; and

 

(iv)                            approving the execution, delivery and
performance of this Agreement and the terms and conditions hereof and
authorising a named person or persons to sign this Agreement and any documents
to be delivered by the Borrower pursuant thereto.

 

(c)                                  A specimen signature of each person
authorised by the resolution referred to in paragraph (b) above.

 

(d)                                 A certificate of an Authorised Signatory of
the Borrower confirming that utilisation of the Facility and entry into and
performance of its obligations under each of the Finance Documents would not
cause any borrowing, guaranteeing or similar restriction binding on it to be
exceeded.

 

(e)                                  A certificate of an Authorised Signatory of
the Borrower, certifying that each copy document relating to it specified in
this Schedule 1 is correct, complete and in full force and effect as at a date
no earlier than the date of this Agreement.

 

2.                                       Legal opinions

 

(a)                                  A legal opinion of Clifford Chance Limited
Liability Partnership, legal advisers to the Agent in respect of English law,
substantially in the form distributed to the Agent prior to the signing of this
Agreement.

 

(b)                                 A legal opinion of Clifford Chance US LLP,
legal advisers to the Agent in respect of the corporate capacity of the Borrower
and other matters relating to New York law, substantially in the form
distributed to the Agent prior to the signing of this Agreement.

 

4

--------------------------------------------------------------------------------


 

3.                                       Other documents and evidence

 

(a)                                  A copy of the U.S. Facility Agreement.

 

(b)                                 A copy of a good standing certificate
(including verification of tax status) with respect to the Borrower, issued as
of a recent date by the Secretary of State or other appropriate official of:

 

(i)                                     the Borrower’s jurisdiction of
incorporation or organisation; and

 

(ii)                                  the jurisdiction of the Borrower’s
registered place of business.

 

(c)                                  Evidence that the Account Party is
authorised to underwrite business at Lloyd’s.

 

(d)                                 The executed Fee Letters and evidence that
the fees, costs and expenses then due from the Borrower pursuant to Clause 5
(Fees, Costs and Expenses) of this Agreement have been paid or will be paid.

 

(e)                                  A copy of a letter of substitution signed
on behalf of Lloyd’s by an authorised signatory.

 

(f)                                    A certificate of the Chief Financial
Officer of the Borrower stating that it is and would be Solvent after complying
with its obligations with respect to Letters of Credit set out in Clause 5 of
the Original Facility Agreement (Borrower’s Liabilities in relation to Letters
of Credit) and the payment of all estimated legal and other fees related to this
Agreement and the Amended Facility Agreement and the consummation of the other
transactions contemplated by this Agreement and the Amended Facility Agreement.
For purposes of such certificate, “Solvent” means with respect to the Borrower
on any date of determination that:

 

(i)                                   the fair value of the property of such
person is greater than the total amount of liabilities (including contingent and
unliquidated liabilities) of such person;

 

(ii)                                the present fair saleable value of the
assets of such person is not less than the amount which will be required to pay
the probable liability of such person on its debts as they become absolute and
mature;

 

(iii)                             such person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such person’s ability to
pay as such debts and liabilities mature; and

 

(iv)                            such person is not engaged in a business or
transaction, and is not about to engage in a business or transaction, for which
such person’s property would constitute unreasonably small capital.

 

In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities will be computed at the amount which, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual and matured liability.

 

5

--------------------------------------------------------------------------------


 

SCHEDULE 2
AMENDED FACILITY AGREEMENT

 

(see Exhibit 10.2)

 

6

--------------------------------------------------------------------------------


 

SIGNATURES

 

The Borrower

 

HCC INSURANCE HOLDINGS, INC.

 

By:

/s/ Brad T. Irick

 

 

 

 

Address:

13403 Northwest Freeway

 

 

Houston TX 77040

 

 

 

 

Fax:

+ 1 713 744 9648

 

Attention:

General Counsel

 

 

 

The Arranger

 

BARCLAYS BANK PLC

THE ROYAL BANK OF SCOTLAND PLC

 

 

By:

/s/ J.V. French

 

By:

/s/ Barrie Davison

 

 

The Agent

 

THE ROYAL BANK OF SCOTLAND PLC

 

By:

/s/ Anthony O’Flynn

 

 

 

 

Address:

5th Floor

 

 

135 Bishopsgate

 

 

London EC2M 3UR

 

 

 

 

Fax:

+ 44 20 7085 4564

 

Attention:

Tony O’Flynn

 

 

 

The Trustee

 

THE ROYAL BANK OF SCOTLAND PLC

 

By:

/s/ Anthony O’Flynn

 

 

 

 

Address:

5th Floor

 

 

135 Bishopsgate

 

 

London EC2M 3UR

 

 

 

 

Fax:

+ 44 20 7085 4564

 

Attention:

Tony O’Flynn

 

 

7

--------------------------------------------------------------------------------


 

The Lenders

 

THE ROYAL BANK OF SCOTLAND PLC
acting as agent for NATIONAL WESTMINSTER BANK PLC

 

By:

/s/ Barrie Davison

 

 

 

BARCLAYS BANK PLC

 

By:

/s/ J.V. French

 

 

8

--------------------------------------------------------------------------------